The Attorney           General of Texas
                                                       November 14, 1984
JIM MATTOX
Attorney Generel


Supreme Court Building
                                    Mr. Donald J. Kerr                          Opinion   No.   JM-233
P. 0. Box 12548                     Executive Director
Austin. TX. 7871% 2540              Texas National Guard Armory Board           Re: Whether the Texas National
512147s2501                         P. 0. Box 5218                              Guard Armory Board may exchange
Telex 9104874-1357
TeI4copier  5121475.0288
                                    Austin. Texas     70763                     certain property

                                    Dear Nr. Kerr:
714 Jackson. Suit4 700
Dallas. TX. 75202.4506
                                          You ask whether the Texas National            Guard Armory Board may
2141742.8944
                                    exchange
                                          ._   - state-ovr.ed    property for    a different   property    equally
                                    suitable   for Armory Board purposes and vith an established      value equal
4824 Albena~Ave..  Suite 160        to or greater       thar. that of the state-owned property    which would be
El Pa40, TX. 799052793              exchanged.     We conc:l.ude that the Texas National Guard Armory Board is
915/5353u)4
                                    authorized to excha,nge such property.

   !1 T*xrs. Suit0 700                    Title 97A. V.Y.C.S.,    containa the statutory    provisions    governing
nouston. TX. 77002.3111             the Texas National Guard Armory Board.          The Armory Board is a state
713/223-5w6                         agency created    by article    5931-1 of that title.        Included    in the
                                    Armory Board’s spe::Lfic    powers is the ~power to “exchange or sell as
                                    hereinafter   provided”    property   acquired    by the Armory Board end
808 Bmadw8y. Salle 312
Lubbock. TX. 79401-3479
                                    ptoperty on vhkh the buildings        have been constructed.       Subdivisions
8061747.5238                        (6) and (7) of artkle    59314.(a)     authorize the board:

                                                   (6)   t,c acquire,    by gift or purchase,    for use
4309 N. Terdh. Suite B
McAllen. TX. 78501.16R5
                                               as bui1dj.a.g sites or for any other purposes deemed
5121682.4547                                   by said Board to be necessary in connection           with
                                               or for Ihe use of units of the Texas National
                                               Guard, property        of any and every description,
200 thin      Plaza, Suite 400
                                               whether wal.       personal    or mixed, including,    but
San Antonio.     TX.   78205-2797
512l225-4191
                                               without    limitation     on the foregoing,     leasehold
                                               estates    in real      urouertv.   and hold.   maintain.
                                               sublease,     convey,.     and _ exchange  or    sell    ai
A” Equal OpportunityI                          hereinaf+      provided,    such property.  . . .
Atlirmative Action Elnpbove-

                                                   (7)   1:o COnStNCt   buildings   on any of its real.
                                               property,   whether held in fee simple or otherwise.
                                               and to furnish and equip the same and to hold,
                                               manage ark! maintain all of said property . . . and
                                               to lease     and sublease,    convey and exchange,    or
                                               sell as hereinafter    provided,   in whole or in part,
                                               all of 11:; property.    . . . (Emphasis added).




                                                                 p. 1047
Mr. Donald J.   Kerr - Page 2      (JM-233)




       Subject    to  constituti~~nal   limitations,    the    disposition     of
state-ovned    land is a matter over which the legislature        has exclusive
control.     Tha power of an ag;e:ncy of the state to convey state property
may be exercised      only under the legislature’s       authorization.       See
Lorino v. Crawford Packing Co..         175 S.W.Zd 410, 414 (Tex.          1943);
Conley V. Daughters of the?lepublic,         156 S.W. 197, 200 (Tex. 1913);
Attorney General Opinions J&149 (1984);          MU-62 (1979);    C-207 (1964);
V-787 (1949); V-320 (1947).

      The legislature did not: expressly specify   in Title 97A the manner
in which the Armory Board may exercise         its  authority to exchange
state-owned property except that article   5931-10 provides that

             [a]ny sale or deed made pursuant to the terms of
             this Act shall rsseme unto the State of Texas a
             one-sixteenth    mireral interest free of cost of
             production.   . . .

We believe   that a deed of state-owned property by the Armory Board to
effect   an exchange of property is a “deed made pursuant to the terms
of this    Act.”    We are n>‘f aware of any general           statutes     which
prescribe   procedures  or l:.n~itatlcns   applicable    to the exchange of
Armory Board property.      But see V.T.C.S.        art.   5421c-12    (sale   or
exchange of land by politi~~~subdivision).

       "The word ‘exchange’ has a well-defined          meaning and should be
 construed and given the usu.l:L and generally accepted meaning.”          Hoovel
v. State, 69 S.W.2d 104. 10;s (Tax. Grim. App. - 1934).           An exchange is
.the “act of giving or taking one thing in return for another regarded
 as a n lquivaient .”     Unitei    States v. Paine,     31 F. Supp. 898, 900
 (D. Mass. -     1940);   Black51    Lav Dictionary     505 (5th ed.       1979);
Webster’s    New International     Dictionary 889 (2d ed. 1947).       Hence. we
 conclude that, subject to the mineral reservation          in article   5931-10,
 the legislature    authorized    the Armory Board to exchange state-owned
 property   for a different    property equally    suitable    for Armory Board
 purposes and with an estnbl,lshed value at least as great as that of
 the state-owned property whil:h would be exchanged.

                                  SUMMARY

                The Texas National    Guard Armory Board may
             exchange  state-oirned property   for    a different
             property with an established    value at least       as
             great as that of the state-owned      property which
             would be exchanged.




                                              JIM        MA T T 0 X
                                              Attorney    General of Texas
Mr. Donald J. Kerr - Page 3       (JM-233)




TOMGREEN
First Assistant   Attorney   General

DAVID B. RICHARDS
Executive Assistant Attorney     General

RICK GILPIN
Chairman, Opinion Committee

Prepared by Nancy Sutton
Assistant Attorney General

APPROVED:
OPINION COMMITTEE

Rick Gilpin. Chairman
Colin Carl
Susan Garrison
Tony Guillory
Jim Moellinger
Jennifer Riggs
Nancy Sutton




                                       p. 1049